NO. 07-07-0157-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                       JUNE 8, 2010

                          ______________________________


                          CARL ALLEN CARTER, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                        _________________________________

             FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                NO. 4063; HONORABLE STEVEN R. EMMERT, JUDGE

                          _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                        MEMORANDUM OPINION ON REMAND


       Appellant, Carl Allen Carter, was convicted by a jury of possession of a controlled

substance with intent to deliver in violation of section 481.112 of the Texas Health and

Safety Code. He was sentenced to twenty-five years confinement and fined $25,000.

Disagreeing with this Court's analysis of the arresting officer's "question first, warn later"
interrogation technique, the Texas Court of Criminal Appeals remanded the case to this

Court in order that we might address Appellant's sole remaining issue: factual

sufficiency of the evidence.       Carter v. State, 2010 Tex.Crim.App. LEXIS 101, at

31(Tex.Crim.App. Mar. 24, 2010).


       The standards by which we review the sufficiency of the evidence are set forth in

Jackson v. Virginia, 443 U.S. 307, 33 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Watson v.

State, 204 S.W.3d 404 (Tex. Crim. App. 2006). We refer the parties to these cases for

explanation.


       By his seventh point of error, Appellant contends the evidence would be factually

insufficient if his first six points of error were sustained and the evidence against him

was suppressed. However, each of those issues has now been overruled by either the

Court of Criminal Appeals or this Court, and all of the evidence which he sought to

suppress has now been ruled to be admissible.         That evidence includes evidence

wherein Appellant confessed that (1) the substance found in his vehicle consisted of

eighteen ounces of cocaine; (2) which belonged to both him and the sole other

occupant of the vehicle; (3) that they had paid $8,000 for the drugs; and (4) they

expected to turn a big profit selling it.


       Under these circumstances, we cannot say that the great weight and

preponderance of the evidence contradicts the jury's verdict.       Considering all the




                                            2
evidence in a neutral light, the jury was rationally justified in finding Appellant guilty

beyond a reasonable doubt. Appellant's seventh and final point of error is overruled.


                                       Conclusion


      The judgment of the trial court is affirmed.




                                                       Patrick A. Pirtle
                                                           Justice

Do not publish.




                                            3